Notice of AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Examiner’s comment
Claim to foreign priority
The applicant’s claim to foreign priority based on Austria (AT) application number 70322, filed November 20, 2022, is acknowledged. However, the applicant has not filed a certified copy of the application, as required by 35 U.S.C. 119(b).
In the case of a design application, the claim for priority must be presented during the pendency of the application, unless filed with a petition under 35 CFR 1.55(e). If the claim for priority is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Examiner’s amendment: specification
For clarity of the claim, the specification has been amended by the examiner to provide the following required descriptions for the reproductions indicating from which direction each view is taken:
-- 	1.1 : Bottom
1.2 : Side
1.3 : Rear
1.4 : Front
1.5: Top
1.6 : Perspective
1.7 : Side --
See Hague Rule 7(5)(a), 37 CFR 1.1067, and Manual of Patent Examination Procedure (MPEP) 2920.04(a)II.
__________
Discussion of the merits of the application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See Manual of Patent Examination Procedure (MPEP) § 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews follows.
Telephone or in-person interviews
A telephone or in-person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, they may email the examiner at arva.adams@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed telephone call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the “Contact” section of this office action. The email should also be used to determine who will initiate the telephone call.
Email communications
The merits of the application will not be discussed via email or other electronic medium unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at www.uspto.gov/PatentForms. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see the following “Responding to official USPTO correspondence” section. See MPEP § 502.03 II for further information.
Responding to official USPTO correspondence 
When responding to official correspondence issued by the USPTO, including refusals, Ex Parte Quayle actions, Notices of Allowance, or Notices of Abandonment, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to office actions only by the following means:
Online via the USPTO's Patent Center at www.uspto.gov/PatentCenter (Registered users only)
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's official fax number, 571-273-8300
Hand-carry to USPTO's Alexandria, Virginia, Customer Service Window, 401 Dulany Street, Alexandria, Virginia 22314.
See www.uspto.gov/patents-maintaining-patent/responding-office-actions.
__________
Conclusion
The claimed design is patentable over the references cited. With the examiner’s amendment, the application is in condition for allowance.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arva Adams, whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday from 8 a.m. to 5 p.m. ET. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, and for more information, visit www.uspto.gov/PatentCenter. For more information about filing in DOCX format, visit www.uspto.gov/patents/docx. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APA/					/JOSEPH KUKELLA/      Examiner, Art Unit 2913                           Primary Examiner, Art Unit 2913